 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of May __, 2014, by
and between Alon Nigri (the “Seller”) and the Purchasers identified on Composite
Exhibit A attached hereto (collectively referred to herein as the “Purchaser”).
Composite Exhibit A may be in one or more parts.

 

RECITALS

 

WHEREAS, Seller is the owner of 6,000,000 shares of the issued and outstanding
shares of Common Stock, $0.003 par value (the “Shares”) of QurApps, Inc., a
Nevada corporation (the “Company”).

 

WHEREAS, Pursuant to the terms and conditions of this Agreement, Seller desires
to sell, and Purchaser desires to purchase, all of the Seller’s rights, title,
and interest in and to all of the Shares as further described herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, simultaneous with the execution and delivery of this Agreement,
Seller shall sell, assign, transfer, convey, and deliver to Purchaser, and
Purchaser shall accept and purchase, the Shares and any and all rights in the
Shares to which Seller is entitled, and by doing so Seller shall be deemed to
have assigned all of his rights, titles and interest in and to the Shares to
Purchaser. Such sale of the Shares shall be evidenced by stock certificates,
duly endorsed in blank or accompanied by stock powers duly executed in blank or
other instruments of transfer in form and substance reasonably satisfactory to
the transfer agent of the Company.

 

2. Consideration. In consideration for the sale of the Shares, Purchaser shall
deliver to Seller (the “Purchase Price”) an aggregate of $_____ ($0.02 per
share).

 

3. Closing; Deliveries.

 

(a) The purchase and sale of the Shares shall be held on or before May __, 2014
(the “Closing”).

 

(b) At the Closing, Seller shall deliver to Purchaser (A) stock certificates
evidencing the Shares, duly endorsed in blank or accompanied by stock powers
duly executed in blank, or other instruments of transfer in form and substance
reasonably satisfactory to Purchaser, (B) any documentary evidence of the due
recordation in the Company’s share register of Purchaser’s full and unrestricted
title to the Shares, and (C) such other documents as may be required under
applicable law or reasonably requested by Purchaser. Within two (2) business
days after Closing Purchaser shall deliver to Seller the Purchase Price by wire
transfer of immediately available funds to an account designated by the Seller.

 

4. Representations and Warranties of Seller. As an inducement to Purchaser to
enter into this Agreement and to consummate the transactions contemplated
herein, Seller represents and warrants to Purchaser as follows:

 

4.1 Authority. Seller has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Seller, enforceable against Seller
in accordance with the terms hereof.

 

- 1 -

 

 

4.2 Ownership. Seller is the sole record and beneficial owner of the Shares, has
good and marketable title to the Shares, free and clear of all Encumbrances
(hereafter defined), other than applicable restrictions under applicable
securities laws, and has full legal right and power to sell, transfer and
deliver the Shares to Purchaser in accordance with this Agreement.
“Encumbrances” means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders’ agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares.

 

4.3 Valid Issuance. The Shares are duly authorized, validly issued, fully paid
and non-assessable, and were not issued in violation of any preemptive or
similar rights.

 

4.4 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Shares are subject; or (ii) any federal, state, local or foreign
law, ordinance, judgment, decree, order, statute, or regulation, or that of any
other governmental body or authority, applicable to the Seller or the Shares.

 

4.5 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.

 

4.6 No Other Interest. Neither Seller nor any of his respective affiliates has
any interest, direct or indirect, in any shares of capital stock or other equity
in the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares.

 

4.7 No General Solicitation or Advertising. Neither any Seller nor any of its
affiliates nor any person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act of 1933, as amended (the “Securities Act”).

 

4.8. Capitalization. The authorized capital of the Company consists of
75,000,000 shares of common stock, par value $0.003, of which a total of
7,380,004 shares are issued and outstanding (the “Issued and Outstanding Common
Stock”) The Issued and Outstanding Common Stock has been duly authorized,
issued, fully paid and nonassessable, free and clear of all liens, charges,
pledges, security interests, encumbrances, right of first refusal, preemptive
right or other restriction. No person, firm or corporation has any right,
agreement, warrant or option, present or future, contingent or absolute, or any
right capable of becoming a right, agreement or option to require the Company to
issue any shares in its capital or to convert any securities of the Company or
of any other company into shares in the capital of the Company.

 

- 2 -

 

 

4.9 Assets. The Company has good and marketable title to all of its assets, and
such assets are free and clear of any financial encumbrances not disclosed in
the financial statements included in the SEC Reports defined below;

 

4.10. SEC Reports. The Company has filed all reports required to be filed by it
under the Securities Act and the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing;

 

4.11 Registration/Anti-Dilution Rights. The Company is not a party to or bound
by any agreement or understanding granting registration or anti-dilution rights
to any person with respect to any of its equity or debt securities; no person
has a right to purchase or acquire or receive any equity or debt security of the
Company.

 

4.12. Further Assistance. The Seller agrees to execute and deliver such other
documents and to perform such other acts as shall be necessary to effectuate the
purposes of this Agreement.

 

4.13. Litigation. There are no actions, suits, proceedings, judgments, claims or
investigations pending or threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which would result in the discovery of such default.

 

4.14. Liabilities. There are no trade payables, accrued expenses, liabilities,
obligations or commitments which the Company would be required to accrue or
reflect in its financial statements pursuant to GAAP as of the date hereof.

 

4.15. Tax Returns. The Company has timely filed all state, federal or local
income and/or franchise tax returns required to be filed by it from inception to
the date hereof. Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial. In addition, all such tax returns are correct and complete in all
material respects. All taxes of the Company which are (i) shown as due on such
tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by any
taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable. The Company does not
know of any proposed or threatened tax claims or assessments.

 

4.16. Books and Records. The books and records, financial and otherwise, of the
Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.

 

- 3 -

 

 

4.17 Full Disclosure. No representation or warranty of the Seller to the
Purchaser in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading. There is no fact known to the Seller that has specific application
to the Shares or the Company that materially adversely affects or, as far as can
be reasonably foreseen, materially threatens the Shares or the Company that has
not been set forth in this Agreement.

 

4.18 Offering on Form S-1.

 

(a) Seller is the duly appointed President, Secretary, Treasurer and sole
Director of the Company, has been duly appointed to and now holds such offices,
and no person, other than Seller, has ever been an officer or director of the
Company;

 

(b) Attached hereto as Exhibit B, is a true and correct copy of the shareholders
list (the “Shareholders List”) of the Company, and the Shareholders List, dated
March 21, 2014, is also true, correct and accurate as of May 12, 2014;

 

(c) The Shareholder’s List indentifies all holders of common stock of the
Company;

 

(d) Except for Seller, each holder of common stock on the Shareholders List
purchased his or her shares identified on the Shareholders List directly from
the Company as part of an offering registered with the SEC on Registration
Statement on Form S-1 (File No. 333-190431; the “Registration Statement”),
declared effective by the SEC on October 7, 2013;

 

(e) Seller delivered a copy of the Prospectus, part of the Registration
Statement, to each of the holders of common stock on the Shareholders List
(except Seller), prior to each such holder’s purchase of shares of common stock
in the offering registered under the Registration Statement;

 

(f) Each of the holders of common stock on the Shareholders List paid and
delivered to the Company the full purchase price for his or her shares;

 

(g) Except for Seller, none of the holders of common stock on the Shareholders
List has ever been an officer, director or holder of more than 5% of the shares
of common stock or voting power of the Company; and

 

(h) Except for Seller, none of the holders of common stock on the Shareholders
List has ever, directly or indirectly, controlled, acted in common control with
or been controlled by the Company or ever otherwise been an “affiliate” of the
Company within the meaning of SEC Rule 405, promulgated pursuant to the
Securities Act.

 

5. Representations and Warranties of Purchaser. As an inducement to Seller to
enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser represents and warrants to Seller as follows:

 

5.1 Authority. Purchaser has the right, power, authority and capacity to execute
and deliver this Agreement, to consummate the transactions contemplated hereby
and to perform his obligations under this Agreement. This Agreement constitutes
the legal, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with the terms hereof.

 

- 4 -

 

 

5.2 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.

 

5.3 No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.

 

5.4 Potential Loss of Investment. Purchaser understands that an investment in
the Shares is a speculative investment which involves a high degree of risk and
the potential loss of his entire investment.

 

5.5 Receipt of Information. Purchaser has received all documents, records, books
and other information pertaining to his investment that has been requested by
the Purchaser, including without limitation, the Securities and Exchange
Commission (“SEC”) filings made by the Company. Purchaser further agrees and
acknowledges that the Company is a shell company.

 

5.6 No Advertising. At no time was the Purchaser presented with or solicited by
any leaflet, newspaper or magazine article, radio or television advertisement,
or any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.

 

5.7 Investment Experience. The Purchaser (either by himself or with his
advisors) is (i) experienced in making investments of the kind described in this
Agreement, (ii) able, by reason of his business and financial experience to
protect his own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Shares.

 

5.8 Investment Purposes. The Purchaser is acquiring the restricted Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in the amount of restricted Shares the Purchaser is
acquiring herein. Further, the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
restricted Shares the Purchaser is acquiring.

 

6. Indemnification; Survival.

 

6.1 Indemnification. Each party hereto shall jointly and severally indemnify and
hold harmless the other party and such other party’s agents, beneficiaries,
affiliates, representatives and their respective successors and assigns
(collectively, the “Indemnified Persons”) from and against any and all damages,
losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or nonfulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.

 

- 5 -

 

 

6.2 Survival. All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive the date hereof until the expiration of the
applicable statute of limitations.

 

7. Miscellaneous.

 

7.1 Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

7.2 Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 

7.3 Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Port St. Lucie
County, Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
7.2 above and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.

 

7.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.

 

7.5 Assignment. Each party’s rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party’s prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.

 

7.6 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.

 

- 6 -

 

 

7.7 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

7.8 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

7.9 Severability. If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

7.10 Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

7.11 Further Assurances. At the reasonable request of Purchaser and without
demanding further consideration from Purchaser, Seller agrees to execute and
deliver to Purchaser such other documents and instruments, and do and perform
such other acts and things, as may be reasonably necessary for effecting
completely the consummation of the transfer of ownership in and to the Shares as
contemplated hereby, as well as the deposit of the Shares with a broker-dealer.

 

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.

 

  SELLER:           Alon Nigri

 

- 7 -

 

 

Composite Exhibit A

Purchasers’ Signature Pages

 

Purchaser Name   No. Shares to
be Acquired   Purchase
Price Per
Share   Total
Purchase
Price                   [_________]   $ [__]   $ [__]                   Sign:  
                                Name: [Insert name]                

 



- 8 -

 

 